

116 S4540 IS: Poll Worker Recruitment Act of 2020
U.S. Senate
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4540IN THE SENATE OF THE UNITED STATESSeptember 8, 2020Mr. Merkley (for himself, Mr. Wyden, Ms. Hirono, Mrs. Feinstein, Mr. Kaine, Mr. Warner, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo provide that individuals may serve as poll workers for the November 3, 2020, general election if registered to vote in the State in a location other than the location at which the individual serves.1.Short titleThis Act may be cited as the Poll Worker Recruitment Act of 2020.2.Special rules for poll worker registration requirements for the 2020 general electionA State or local jurisdiction may not prohibit an individual from serving as a poll worker in the general election for Federal office occurring on November 3, 2020, solely because such individual is registered to vote in the State in a county or jurisdiction other than the county or jurisdiction in which such individual serves as a poll worker in such election.